EXHIBIT 10.1

SEPARATION AND CONSULTING AGREEMENT

This Separation and Consulting Agreement (this “Agreement”) is entered into by
and between, and shall inure to the benefit of and be binding upon, Brandon C.
Bethards (“Executive”) and The Babcock & Wilcox Company, a Delaware corporation
(the “Company”).

RECITALS:

A. Executive has been employed by the Company as President and Chief Executive
Officer and has announced his intention to retire and resign from these
positions effective April 19, 2012.

B. Executive has announced his intention to retire from employment with the
Company, and to voluntarily resign from other positions he may hold with the
Company and its “Affiliates” and “Ventures” (as each such term is defined below)
other than as a member of the Board of Directors of the Company (the “Board”),
such resignation and retirement to be effective May 8, 2012 (the “Date of
Resignation”).

C. Executive has announced his intention to voluntarily resign from the Board,
such resignation to be effective immediately prior to the Company’s 2012 annual
meeting of stockholders.

D. It is reasonably anticipated by the parties that, following the Date of
Resignation, the bona fide level of services Executive will perform (whether as
an employee or an independent contractor) will be permanently reduced to a level
that is less than 20% of the average level of bona fide services Executive
performed during the thirty-six (36) months of his service immediately preceding
the Date of Resignation, which shall be the date of his “separation from
service” (within the meaning of Internal Revenue Code Section 409A (“Section
409A”)) for purposes of this Agreement.

E. The Company and Executive mutually desire to establish and agree upon the
terms and conditions of Executive’s separation from service.

In consideration of the mutual promises and obligations set forth herein,
Executive and the Company hereby agree as follows:

1. Retirement and Resignation. Executive hereby resigns from his positions as
President and Chief Executive Officer of the Company, effective April 19, 2012.
Executive further hereby resigns as a member of the Board, effective immediately
prior to the Company’s 2012 annual meeting of stockholders, currently scheduled
for May 8, 2012. Executive further hereby retires as an employee of the Company,
and resigns from all other director and officer positions held with the Company
and any other appointed or elected positions he may hold with the Company and
its Affiliates and Ventures, effective on the Date of Resignation. Executive
agrees to execute and deliver the resignation letter attached as Exhibit A and
such other letters or acknowledgments as the Company may reasonably request.



--------------------------------------------------------------------------------

2. Entitlements. Executive is entitled to receive any unpaid wages through the
Date of Resignation and payment for accumulated and unused vacation as of the
Date of Resignation. Executive and his qualified beneficiaries will continue to
be covered by the Company’s health care arrangements until May 31, 2012, and
thereafter is entitled to continue group health care coverage for himself and/or
his qualified beneficiaries for up to eighteen (18) months in accordance with
the requirements of the Consolidated Omnibus Reconciliation Act of 1985, as
amended (“COBRA”). Executive may elect to begin receiving benefits under (a) the
Retirement Plan for Employees of Babcock & Wilcox Governmental Operations as of
the first day of any month following the Date of Resignation and (b) the
Restoration of Retirement Income Plan (the “Excess Plan”) beginning as of
December 1, 2012 under any available annuity form of payment selected by
Executive, in accordance with Section 8 of the Excess Plan. The first monthly
payment of Excess Plan benefits shall include the monthly payments that would
have been made for the prior six months but for the Section 409A requirements
applicable to a “specified employee” (as defined for purposes of Section 409A).
Executive is entitled to begin receiving benefits under The Babcock & Wilcox
Company Thrift Plan at any time after the Date of Resignation under any form of
payment available under that plan. Executive is also entitled to receive his
vested account balance in The Babcock & Wilcox Company Supplemental Executive
Retirement Plan (the “SERP”) and The Babcock & Wilcox Company Defined
Contribution Restoration Plan, which shall be distributed in accordance with his
elections with respect to distributions on account of separation from service,
subject to the six-month delay required under Section 409A for distributions to
a specified employee. Benefits payable under the SERP are subject to the
forfeiture provisions set forth in Section 9.12 of the SERP. As of the date this
Agreement is executed by the Company, the Company is not aware of any basis for
a forfeiture of Executive’s benefits under Section 9.12 of the SERP. Executive
agrees that he is not and will not be entitled to any severance or other
payments or benefits under (i) the Change in Control Agreement, entered into by
and among the Company, Babcock & Wilcox Investment Company and Executive,
effective as of August 11, 2010, (ii) the Restructuring Transaction Retention
Agreement, entered into by and between McDermott International, Inc. and the
Executive, as of the December 10, 2009, or (iii) the Babcock & Wilcox Severance
Plan, dated July 1, 2010.

3. Equity Awards. Executive previously received certain awards (the “Awards”)
under the The Babcock & Wilcox Company Long Term Incentive Plan (the “LTIP”). In
consideration of the consulting services provided by Executive pursuant to
Paragraph 5 of this Agreement, and of the covenants to which Executive has
agreed as described in Paragraphs 6, 7, 8 and 9 and elsewhere in this Agreement,
and conditioned upon Executive signing, delivering to the Company the
resignation letter and release agreement attached as Exhibit A and Exhibit B,
respectively, on the Date of Resignation, and not revoking the release agreement
in accordance with the terms thereof, and otherwise subject to the provisions of
this Agreement, Executive’s (a) outstanding unvested Awards which are scheduled
to vest in accordance with their terms through March 31, 2013 as set forth on
Exhibit C hereto shall remain in full force and effect during the period from
the Date of Resignation through March 31, 2013, and such Awards shall become
vested and payable in accordance with the terms of the LTIP and the applicable
grant agreements, as amended by this Paragraph 3 and (b) outstanding 2011
Performance Share Grant Agreement shall remain in full force and effect after
the Date of Resignation with respect to 33.81% of the Initial Performance Shares
(as defined in the 2011 Performance Share Grant Agreement) as set forth on
Exhibit C hereto and such Award shall become vested and payable in accordance
with the terms of the LTIP and the 2011 Performance Share Grant Agreement, as

 

- 2 -



--------------------------------------------------------------------------------

amended by this Paragraph 3. All other outstanding unvested Awards (i.e., those
Awards not scheduled to vest through March 31, 2013 other than those referenced
above in respect of the 2011 Performance Share Grant Agreement) shall be
forfeited upon the Date of Resignation. For the avoidance of doubt, the Awards
and expected vesting through March 31, 2013, assuming Executive complies with
the terms of this Agreement, are set forth on Exhibit C.

4. Additional Payments and Benefits Provided by the Company. In further
consideration of the consulting services provided by Executive pursuant to
Paragraph 5 of this Agreement, and of the covenants to which Executive has
agreed as described in Paragraphs 6, 7, 8 and 9 and elsewhere in this Agreement,
and conditioned upon Executive signing, delivering to the Company the
resignation letter and release agreement attached as Exhibit A and Exhibit B,
respectively, on the Date of Resignation, and not revoking the release agreement
in accordance with the terms thereof:

(a) The Company will pay Executive additional payments equal to the gross amount
of $1,880,750.00 (One Million Eight Hundred Eighty Thousand Seven Hundred and
Fifty Dollars), which shall be paid in twelve equal installments of $156,729.17
(One Hundred Fifty Six Thousand Seven Hundred and Twenty-Nine Dollars and
Seventeen Cents) less applicable income and employment tax withholding. The
first installment shall be paid on May 15, 2012, the second installment shall be
paid on June 15, 2012 and thereafter payments shall be made on the 15th of each
month beginning on July 15, 2012 and ending on April 15, 2013. Each installment
shall be treated as a separate payment for Section 409A purposes. Any right to
receive a bonus attributable to fiscal year 2012 service under The Babcock &
Wilcox Company Executive Incentive Compensation Plan (the “EICP”) is forfeited
on the Date of Resignation pursuant to the terms of the EICP.

(b) Provided Executive elects and maintains COBRA coverage for the eighteen
(18)-month COBRA period commencing June 2012, the Company will permit Executive
and Executive’s qualified COBRA beneficiaries to continue to be covered under
the Company’s group health plan for up to an additional eighteen (18) months,
commencing with December 2013, provided Executive pays the full then-applicable
COBRA premium each month.

(c) The Company will pay for Executive’s continued financial planning benefit
with AYCO for twenty-four (24) months following the Date of Resignation.

(d) All of the payments and benefits described in subparagraphs (a), (b) and
(c) of this Paragraph 4 are subject to the provisions of Paragraph 11 of this
Agreement.

5. Consulting Services.

(a) Description of Services and Cooperation. In consideration of the payments
and benefits provided by the Company pursuant to Paragraphs 3 and 4 of this
Agreement, during the twelve (12)–month period beginning on May 8, 2012 and
ending on May 7, 2013 (the “Consulting Period”), Executive shall serve as a
special consultant furnishing advice, consultation and related services
including but not limited to providing: (i) advice and counsel related to the
transition of the Chief Executive Officer role from Executive to his successor,
(ii) input on organizational structure and key personnel, (iii) advice and
counsel on

 

- 3 -



--------------------------------------------------------------------------------

project issues as they arise, and (iv) input on key client and business partner
issues as requested. Executive shall also provide such cooperation and
consulting and advisory services as the Company may request with respect to
matters in which he was involved during his employment with the Company and
similar matters arising in the ordinary course of business. Additionally, the
Company or its Affiliates may request Executive’s assistance with respect to
matters outside the ordinary course of business; provided that any such request
shall be subject to mutually acceptable terms and conditions. It is expressly
understood and agreed by the parties that the level of consulting services
provided by Executive hereunder is reasonably anticipated to be less than 20% of
the level of services he performed over the 36-month period ending on the Date
of Resignation

(b) Status. During the Consulting Period, Executive shall be an independent
contractor and shall not be an employee of the Company. The Company shall not be
entitled to exercise supervision over the details or methods of performance by
Executive hereunder or to require adherence to specific procedures in performing
services hereunder. Except as provided herein, Executive shall not be subject to
rules or regulations applicable to Company’s employees or any established work
schedule or routine or other supervision of or direction by Company, as to hours
worked or otherwise, provided, however, that all services rendered hereunder
shall be so rendered to the satisfaction of the Company. Executive shall have no
authority to obligate the Company to any agreement or to exercise any
supervision or direction over the Company’s employees. Since Executive is not an
employee of the Company, he is not entitled to participate in any of the
Company’s employee benefit plans, programs or arrangements, provided, however,
any payments or benefits that he may be entitled to as a result of this
Agreement and previous employment with the Company shall continue uninterrupted
in accordance with the terms and conditions of this Agreement and each
respective benefit plan or arrangement.

(c) Security and Non-Disclosure of Information. Executive shall be responsible
for, compliance with governmental laws and regulations applicable to the
procurement, utilization or production of information in connection with the
furnishing of services hereunder. Executive also acknowledges that applicable
securities laws prohibit the trading of Company securities while in possession
of any material non-public information, including information concerning the
financial condition, results of operations, business or prospects of the
Company.

(d) Code of Business Conduct and Laws. Executive expressly acknowledges that he
has received and reviewed the most recent Code of Business Conduct of The
Babcock & Wilcox Company and Executive will conform his activities undertaken
for or on behalf of the Company pursuant to this Paragraph 5 consistent with the
principles of the highest ethical behavior as described therein. Executive will
comply with all applicable laws and regulations in the course of his activities
on the Company’s behalf.

(e) Indemnity. Company agrees to protect, hold harmless, defend, and indemnify
Executive from and against any and all claims, suits, and demands, of any kind
whatsoever, by whomsoever asserted, as a result of, or arising from, the
consulting activities of Executive under this Agreement; provided however that
the Company shall have no liability or responsibility under this provision for
any such claim, suit, or demand resulting from the gross negligence or
intentional misconduct of Executive, or from the breach, by Executive, of any
provision of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------

6. Release of Claims.

(a) In consideration of the foregoing, the adequacy of which is hereby expressly
acknowledged, Executive hereby unconditionally and irrevocably releases and
forever discharges, to the fullest extent applicable law permits, the
“Releasees,” as defined below, from any and every action, cause of action,
complaint, claim, demand, legal right, compensation, obligation, damages
(including consequential, exemplary and punitive damages), liability, cost
and/or expense (including attorney’s fees) that he has, may have or may be
entitled to from or against the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, which arises directly or indirectly out of,
or is based on or related in any way to Executive’s employment with or
termination of employment from the Company, its predecessors, successors and
assigns and past, present and future Affiliates (as defined in Paragraph 7
below), subsidiaries, divisions and parent corporations, including, without
limitation, any such matter arising from the negligence, gross negligence or
willful misconduct of the Releasees (together, the “Released Claims”); provided,
however, that this release does not apply to any claims solely and specifically
(i) arising after the date this Agreement is executed, (ii) for indemnification
(including, without limitation, under the Company’s organizational documents or
insurance policies) arising in connection with an action instituted by a third
party against the Company, its Affiliates (as defined below) or Executive in his
capacity as an employee or a former officer or director of the Company or its
Affiliates (it being agreed by the Company that Executive shall continue to be
entitled to such indemnification (A) in respect of the period prior to the Date
of Resignation, and (B) in respect of services requested by the Company and
provided by Executive during the Consulting Period in accordance with the terms
and conditions set forth in this Agreement), (iii) arising from any breach or
failure to perform this Agreement, or (iv) that cannot be waived by law. For the
sake of clarity, this Paragraph 6 shall not operate to deny Executive of any
rights to coverage under the Company’s directors and officers liability and
insurance policy, as in effect from time to time, to which he would otherwise be
entitled.

(b) The parties intend this release to cover any and all Released Claims,
whether arising under any employment contract (express or implied), policies,
procedures or practices of any of the Releasees, and/or by any acts or omissions
of any of the Releasees’ agents or employees or former agents or employees
and/or whether arising under any state or federal statute, including but not
limited to state employment discrimination laws, all federal discrimination
laws, the Age Discrimination in Employment Act of 1967, as amended, the Employee
Retirement Income Security Act of 1974, as amended, all local laws and
ordinances and/or common law, without exception. As such, it is expressly
acknowledged and agreed that this release is a general release, representing a
full and complete disposition and satisfaction of all of the Releasees’ real or
alleged waivable legal obligations to Executive with the specific exceptions
noted above. The term “Releasees” means the Company, its predecessors,
successors and assigns and past, present and future Affiliates, subsidiaries,
divisions and parent corporations and all their respective past, present and
future officers, directors, shareholders, employee benefit plan administrators,
employees and agents, individually and in their respective capacities.

 

- 5 -



--------------------------------------------------------------------------------

(c) Executive expressly agrees that neither he nor any person acting on his
behalf will file or permit to be filed any action for legal or equitable relief
against the Releasees involving any matter related in any way to his employment
with, or termination from employment with the Company, its predecessors,
successors, assigns and past, present and future Affiliates, subsidiaries,
divisions and parent corporations, including the matters covered by the Released
Claims. In the event that such an action is filed, Executive agrees that the
Releasees are entitled to legal and equitable remedies against him, including an
award of attorney’s fees. However, it is expressly understood and agreed that
the foregoing two sentences shall not apply to any charge filed by Executive
with the Equal Employment Opportunity Commission, any action for a claim arising
after the date this Agreement is executed, any action for indemnification
arising in connection with an action instituted by a third party against the
Company, its Affiliates or Executive in his capacity as an employee or former
officer or director of the Company or its Affiliates or any action filed by
Executive that is narrowly limited to seeking a determination as to the validity
of the provisions of this Paragraph 6 or to enforce the terms of this Agreement.
Should Executive file a charge with the Equal Employment Opportunity Commission
or should any governmental entity, agency, or commission file a charge, action,
complaint or lawsuit against any of the Releasees based on any Released Claim,
Executive agrees not to seek or accept any resulting relief whatsoever.

(d) Executive represents and warrants that as of the date of his execution of
this Agreement he has no knowledge of any unlawful activity by himself, the
Company, the Releasees, the Affiliates or the Ventures (as defined below).

7. Confidentiality and Non-Disclosure. Executive acknowledges that the Company
and/or its Affiliates or Ventures have previously provided him with Confidential
Information and may provide him with Confidential Information during the
Consulting Period, and that the unauthorized disclosure of such Confidential
Information will result in irreparable harm to the Company and/or its Affiliates
or Ventures. Executive further acknowledges that the preservation and protection
of Confidential Information is an essential part of his consulting with the
Company and that he has a duty of fidelity and trust to the Company, its
Affiliates and/or Ventures in handling Confidential Information. Executive shall
not disclose or make available to any other person or entity, or use for his own
personal gain, any Confidential Information. For purposes of this Agreement, the
term “Affiliate” means an affiliate of the Company within the meaning of Rule
12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934, the
term “Venture” means an entity in which the Company or an Affiliate has a
management or voting interest, and the term “Confidential Information” means any
and all information, data and knowledge that has been created, discovered,
developed or otherwise become known to the Company or any of its Affiliates or
Ventures, or in which property rights have been assigned or otherwise conveyed
to the Company or any of its Affiliates or Ventures, which information, data or
knowledge has commercial value in the business in which the Company or any of
its Affiliates or Ventures is engaged, except such information, data or
knowledge that (a) becomes generally available to the public other than as a
result of a violation of the terms of this Agreement, (b) is authorized by
notice in writing from the Company for release by Executive, or (c) is required
by law or legal process (in which case Executive shall notify the Company of
such legal or judicial proceeding as soon as practicable following his receipt
of notice of such a proceeding, and permit the Company to seek to protect its
interests and information).

 

- 6 -



--------------------------------------------------------------------------------

8. Undertakings By Executive. Executive agrees that he will immediately deliver
to the Company (and will not keep in his possession, recreate or deliver to
anyone else) all Confidential Information as well as all other devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, customer or client lists
or information, or any other documents or property, in whatever medium stored
(including all reproductions of the aforementioned items) belonging to the
Company or any of its Affiliates, regardless of whether such items were prepared
by Executive, and any credit cards, keys, access cards, calling cards, computer
equipment and software, telephone, facsimile or other property of the Company,
or any Affiliate or Venture. At the termination of the Consulting Period for any
reason, all documents or other information containing or referring to
Confidential Information of the Company, its Affiliates and/or Ventures as may
be in Executive’s possession, or over which he may have control, and all other
documents, data, records, materials, notes, reports and any other property of
the Company, its Affiliates and/or Ventures retained or provided to or developed
by Executive in connection with his performance of consulting services, whether
or not prepared by Executive, shall be returned to the Company immediately, with
no request being required (and Executive shall not retain, recreate or deliver
to anyone else such information). Executive agrees that all inventions,
discovery or improvements (whether patentable or not) made or conceived by
Executive are and will remain the sole property of the Company, and Executive
further agrees to assist the Company in obtaining patents in the Company’s name
covering any such inventions, discoveries or improvements.

9. Non-Solicitation And Non-Competition.

(a) In consideration of the payments and promises provided under this Agreement,
the sufficiency of which is expressly acknowledged, Executive agrees that for
the twelve (12)-month period following the Date of Resignation he shall not,
without the prior written consent of the Company, directly or indirectly,
(i) induce, entice or solicit (or attempt to induce, entice or solicit) any
person who is an employee of the Company or any of its Affiliates or Ventures to
leave the employment of the Company or any of its Affiliates or Ventures,
(ii) solicit or attempt to solicit the business of any acquisition prospect of
the Company or any of its Affiliates or Ventures with whom Executive had any
actual contact while employed by the Company or any of its Affiliates, or
(iii) hire, engage, employ or assist any third party in hiring, engaging or
employing any person who is at such time (or was at any time within six
(6) months prior to the date of such employment or engagement) employed or
engaged by the Company or any of its Affiliates or Ventures as an employee,
agent, representative, consultant or independent contractor to perform any work
or render any service similar or related to that provided by such person to the
Company or any of its Affiliates or Ventures. The provisions of this Paragraph
9(a) shall not prohibit Executive from speaking with persons who respond to
general advertisements or who contact a business with which Executive is
affiliated through an independent recruiting firm that has not been directed to
solicit interest from any person who is an employee of the Company, any of its
Affiliates or Ventures.

(b) In consideration of the payments and promises provided under this Agreement,
the sufficiency of which is expressly acknowledged, Executive agrees that for
the twelve (12)-month period following the Date of Resignation he will not,
without the prior written consent of the Company (which consent may be granted
or withheld in the Company’s sole discretion), acting alone or in conjunction
with others, either directly or indirectly, engage in any

 

- 7 -



--------------------------------------------------------------------------------

business that is in competition with the Company or an Affiliate or accept
employment with or render services to such business as an officer, agent,
employee, independent contractor or consultant, or otherwise engage in
activities that are in competition with the Company or an Affiliate.

(c) In consideration of the payments and promises provided under this Agreement,
the sufficiency of which is expressly acknowledged, Executive agrees that for
the twelve (12)-month period following the Date of Resignation he will not
perform any act, engage in any conduct or course of action or make or publish
any adverse or untrue or misleading statement which has or may reasonably have
the effect of demeaning the name or business reputation of the Company, the
Releasees, an Affiliate or a Venture; provided, however, the foregoing
restrictions in this Paragraph 9(c) shall not apply to any factual statements or
other circumstances which are generally known to the public.

(d) The restrictions contained in subparagraphs (a) and (b) of this Paragraph 9
are limited to a 50-mile radius around any geographical area in which the
Company or an Affiliate or a Venture engages (or has definite plans to engage)
in operations or the marketing of its products or services on the Date of
Resignation.

(e) Executive acknowledges that he has received valuable consideration from the
Company as provided in this Agreement for the covenants and undertakings set
forth in Paragraphs 7, 8 and 9, that the consideration provided by the Company
gives rise to an interest of the Company and its Affiliates and Ventures in
restraining Executive from engaging in the conduct described in Paragraphs 7, 8
and 9 of this Agreement and that the restrictive covenants and undertakings are
designed to enforce Executive’s consideration or return promises under this
Agreement. Additionally, Executive acknowledges that the restrictive covenants
contain limitations as to time, geographical area, and scope of activity to be
restrained that are reasonable and do not impose a greater restraint than is
necessary to protect the Company’s relationship with its customers, goodwill or
other legitimate business interests of the Company and its Affiliates and
Ventures, including, but not limited to, the Company’s and its Affiliates’ and
Ventures’ need to protect their Confidential Information. The Company may notify
any person or entity employing or contracting with Executive or evidencing an
intention of employing or contracting with Executive of the existence and
provisions of this Agreement.

10. Enforcement of Covenants and Undertakings. In the event the Company
determines in good faith that Executive has breached any term of Paragraph 5, 7,
8 or 9 of this Agreement, in addition to any other remedies at law or in equity
the Company may have available to it, it is agreed that the Company shall be
entitled, upon application to any court of competent jurisdiction, to a
temporary restraining order or preliminary injunction (without the necessity of
(a) proving irreparable harm, (b) establishing that monetary damages are
inadequate, or (c) posting any bond with respect thereto) against Executive
prohibiting such breach or attempted or threatened breach by proving only the
existence of such breach or attempted or threatened breach.

11. Repayment and Forfeiture. Executive agrees that in the event that he
(a) materially breaches any term of Paragraph 5, 7, 8 or 9 of this Agreement
and, in the event such breach can be cured, such breach has not been cured by
Executive within fifteen (15) days after

 

- 8 -



--------------------------------------------------------------------------------

receipt by the Executive of written notice thereof from the Company, or
(b) challenges the validity of all or any part of Paragraphs 5, 7, 8 or 9 and
all or any part of Paragraph 5, 7, 8 or 9 is found invalid or unenforceable for
any reason whatsoever by a court of competent jurisdiction, in addition to any
other remedies at law or in equity the Company may have available to it, (i) the
Company shall not be obligated to make any further payments or provide any
benefits specified in Paragraphs 3 or 4 of this Agreement to or on behalf of
Executive (other than payments that would constitute deferred compensation, not
eligible for exemption, under Section 409A) and (ii) any Awards that vested or
may vest following the Date of Resignation pursuant to Paragraph 3 of this
Agreement shall be forfeited and, if applicable, Executive shall repay the
proceeds thereof to the Company. For the avoidance of doubt, the foregoing
provisions of this Paragraph 11 shall not apply to any Awards that would have
vested or survived on or following the Date of Resignation without application
of Paragraph 3 of this Agreement, and any repayment and/or forfeiture provisions
in any of the Company’s underlying plan documents or other Company policies
shall continue in full force and effect, and Executive is not aware of any facts
or circumstances that would trigger the repayment and/or forfeiture provisions
in any such plan documents or Company policies. In the event that legal action
is taken by the Executive or the Company to enforce this Agreement, the
prevailing party shall be entitled to attorney’s fees.

12. Timing and Consultation with Counsel. Executive acknowledges that he has
been given a reasonable period of time within which to consider this Agreement
and has been advised to discuss the terms of this Agreement with legal counsel.
Executive acknowledges that this Agreement was offered to him on March 31, 2012,
that he was advised that (a) it could be executed at any time prior to April 23,
2012 (the “Consideration Period”), and (b) if accepted, this Agreement could be
revoked by Executive, in writing, for up to seven (7) days following the date of
such acceptance by delivering such written revocation to James D. Canafax at
13024 Ballantyne Corporate Place, Charlotte, NC 28277 prior to 5:00 p.m.,
eastern time, on the seventh day following acceptance. No modification to this
Agreement will restart the Consideration Period. Based upon his review and
consultation with legal counsel of his choice, Executive acknowledges that he
fully and completely understands and accepts the terms of this Agreement and
enters into it freely, voluntarily and of his own free will. This Agreement will
not be effective or enforceable until both parties have signed it and the seven
(7) day revocation period has expired with no revocation by Executive taking
place.

13. Miscellaneous Provisions.

(a) Failure on the part of the Company or Executive at any time to insist on
strict compliance by the other party with any provisions of this Agreement shall
not constitute a waiver of either party’s obligations in respect thereof, or of
either party’s right hereunder to require strict compliance therewith in the
future.

(b) The obligations set forth in this Agreement are severable and divisible, and
the unenforceability of any clause or portion thereof shall not affect the
enforceability of the remainder of such clause or of any other obligation
contained herein.

(c) Executive acknowledges that other than the Company’s obligation to withhold
applicable income and/or employment taxes he is solely responsible for any and
all taxes, interest and penalties that may be imposed with respect to the
payments and benefits provided under this Agreement. The Company encourages
Executive to obtain independent legal advice with respect to the tax
consequences of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(d) The Company represents that this Agreement is intended to comply with the
requirements of Section 409A, including certain exemptions thereto. The parties
agree that this Agreement shall be construed and interpreted in a manner
consistent with such intent. No reimbursement or in-kind benefit shall be
subject to liquidation or exchange for another benefit and the amount available
for reimbursement, or in-kind benefits provided, during any calendar year shall
not affect the amount available for reimbursement, or in-kind benefits to be
provided, in a subsequent calendar year. Any reimbursement to which Executive is
entitled hereunder shall be made no later than the last day of the calendar year
following the calendar year in which such expenses were incurred.

(e) In consideration of the covenants and agreements of Executive herein, the
sufficiency of which is expressly acknowledged, the Company agrees that for the
twelve (12) month period following the Date of Resignation its elected officers
and directors will not perform any act, engage in any conduct or course of
action or make or publish any adverse or untrue or misleading statement which
has or may reasonably have the effect of demeaning the name or business
reputation of Executive; provided, however, the foregoing restrictions in this
Paragraph 13(e) shall not apply to any factual statements or other circumstances
which are generally known to the public. The foregoing restriction shall not
apply to any action taken by the Company pursuant to Paragraph 9, 10 or 11 of
this Agreement.

(f) Captions contained in this Agreement are for reference purposes only, and
are not intended by either party to describe, interpret, define, broaden or
limit the scope, extent or intent of this Agreement or any of its provisions.

14. Entire Agreement. Executive and the Company agree and acknowledge that this
Agreement contains and comprises the entire agreement and understanding between
the parties, that no other representation, promise, covenant or agreement of any
kind whatsoever has been made to cause any party to execute this Agreement, and
that all agreements and understandings between the parties are embodied and
expressed in this Agreement, provided that the Awards and applicable grant
agreements will remain in full force and effect as amended by this Agreement.
The parties also agree that the terms of this Agreement shall not be amended or
changed except in writing and signed by Executive and a duly authorized agent of
the Company. The parties to this Agreement further agree that this Agreement
shall be binding on and inure to the benefit of Executive, the Company, the
Company’s successors, assigns, the Releasees, the Affiliates and the Ventures,
each as defined in this Agreement. Any other agreements or understandings
between the parties, whether written or oral, are hereby null and void.

15. Applicable Law. The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of North Carolina, but without giving effect to
the principles of conflict of laws of such State. The parties agree that venue
and jurisdiction for any litigation arising out of or related to this Agreement
or regarding the validity of this Agreement shall lie with a court of competent
jurisdiction in Charlotte, North Carolina.

 

- 10 -



--------------------------------------------------------------------------------

I HAVE READ THE FOREGOING SEPARATION AND CONSULTING AGREEMENT, FULLY UNDERSTAND
IT AND HAVE VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING
THEREBY MY ASSENT TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

Date:   

April 5, 2012

    By:        /s/ Brandon C. Bethards             Brandon C. Bethards

Before me, a Notary Public in and for Mecklenburg County, North Carolina,
personally appeared the above-named Mr. Bethards, who acknowledged that he did
sign the foregoing instrument, and that the same is his free act and deed.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Charlotte,
NC, this 5th day of April, 2012.

  /s/ Wendy A. Walters   NOTARY PUBLIC

 

      The Babcock & Wilcox Company Date:   

April 5, 2012

    By:        /s/ James D. Canafax             James D. Canafax        
    Senior Vice President and General Counsel

Before me, a Notary Public in and for Mecklenburg County, North Carolina,
personally appeared the above-named The Babcock & Wilcox Company through James
D. Canafax, its SR. Vice President & General Counsel, who acknowledged that s/he
did sign the foregoing instrument for and on behalf of The Babcock & Wilcox
Company, and that the same is the free act and deed of The Babcock & Wilcox
Company and the free act and deed of such officer as its agent.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal at Charlotte,
NC, this 5th day of April, 2012.

  /s/ Wendy A. Walters  

NOTARY PUBLIC

Wendy A. Walters

My Commission Expires 8/31/2013

 

- 11 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Resignation Letter

BRANDON C. BETHARDS

May 8, 2012

The Babcock & Wilcox Company

13024 Ballantyne Corporate Place

Charlotte, NC 28277

To Whom It May Concern:

Please accept this letter as confirmation of my (a) retirement as an employee of
The Babcock & Wilcox Company (the “Company”), effective at the open of business
today, and (b) resignation as a director of the Company, effective immediately
prior to the 2012 annual meeting of stockholders held earlier today.

Additionally, I hereby confirm my resignation from all other director and
officer positions I hold with the Company and its subsidiaries and affiliates,
effective at the open of business on April 19, 2012.

Sincerely,

Brandon C. Bethards



--------------------------------------------------------------------------------

EXHIBIT B

Form of Release Agreement

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) is entered into by and between, and
shall inure to the benefit of and be binding upon, Brandon C. Bethards
(“Executive”) and The Babcock & Wilcox Company, a Delaware corporation (the
“Company”).

RECITALS:

1. Reference is made to the Separation and Consulting Agreement, dated
April      , 2012 (the “Separation Agreement”), by and between the Company and
Executive.

2. Delivery of this Agreement by Executive is a condition to Executive’s right
to receive certain payments and benefits under the Separation Agreement.

3. Capitalized terms used and not defined herein shall have the meanings given
to them in the Separation Agreement.

In consideration of the mutual promises and obligations set forth herein and in
the Separation Agreement, Executive and the Company hereby agree as follows:

(a) In consideration of the benefits provided by the Separation Agreement, the
adequacy of which is hereby expressly acknowledged, Executive hereby
unconditionally and irrevocably releases and forever discharges, to the fullest
extent applicable law permits, the Releasees from any and every action, cause of
action, complaint, claim, demand, legal right, compensation, obligation, damages
(including consequential, exemplary and punitive damages), liability, cost
and/or expense (including attorney’s fees) that he has, may have or may be
entitled to from or against the Releasees, whether legal, equitable or
administrative, in any forum or jurisdiction, whether known or unknown, foreseen
or unforeseen, matured or unmatured, which arises directly or indirectly out of,
or is based on or related in any way to Executive’s employment with or
termination of employment from the Company, its predecessors, successors and
assigns and past, present and future Affiliates, subsidiaries, divisions and
parent corporations, including, without limitation, any such matter arising from
the negligence, gross negligence or willful misconduct of the Releasees
(together, the “Released Claims”); provided, however, that this release does not
apply to any claims solely and specifically (i) arising after the date this
Agreement is executed, (ii) for indemnification (including, without limitation,
under the Company’s organizational documents or insurance policies) arising in
connection with an action instituted by a third party against the Company, its
Affiliates or Executive in his capacity as an employee or a former officer or
director of the Company or its Affiliates (it being agreed by the Company that
Executive shall continue to be entitled to such indemnification (A) in respect
of the period prior to the Date of Resignation, and (B) in respect of services
requested by the Company and provided by Executive during the Consulting Period
in accordance with the terms and conditions set forth in the Separation
Agreement), (iii) arising from any breach or failure to perform the Separation
Agreement, or (iv) that cannot be waived by law. For the sake of clarity, this
Paragraph (a) shall not operate to deny Executive of any rights to coverage
under the Company’s directors and officers liability and insurance policy, as in
effect from time to time, to which he would otherwise be entitled.



--------------------------------------------------------------------------------

(b) The parties intend this release to cover any and all Released Claims,
whether arising under any employment contract (express or implied), policies,
procedures or practices of any of the Releasees, and/or by any acts or omissions
of any of the Releasees’ agents or employees or former agents or employees
and/or whether arising under any state or federal statute, including but not
limited to state employment discrimination laws, all federal discrimination
laws, the Age Discrimination in Employment Act of 1967, as amended, the Employee
Retirement Income Security Act of 1974, as amended, all local laws and
ordinances and/or common law, without exception. As such, it is expressly
acknowledged and agreed that this release is a general release, representing a
full and complete disposition and satisfaction of all of the Releasees’ real or
alleged waivable legal obligations to Executive with the specific exceptions
noted above.

(c) The release set forth in Paragraph (a) includes a release of any claims
Executive may have under the Age Discrimination in Employment Act (“ADEA”)
against the Releasees that may have existed on or prior to the date Executive
signs this Agreement. The ADEA is a federal statute that prohibits
discrimination on the basis of age. By signing this Agreement, Executive
understands that he is waiving any and all claims arising under the ADEA that
Executive may have against the Releasees up to the date Executive signs this
Agreement. Executive understands that any claims under the ADEA that may arise
after he signs this Agreement are not waived. Executive acknowledges that he is
receiving consideration for the waiver of any and all claims under the ADEA in
addition to anything of value to which he is already entitled.

(d) Executive acknowledges that, at his option, he had twenty-one (21) calendar
days from the date this Agreement was first presented to him to consider this
Agreement. By signing this Agreement, Executive agrees that the Company advised
him in writing to consult with an attorney. Executive has seven (7) calendar
days following the date upon which he executes this Agreement within which to
revoke the release set forth in Paragraphs (a) and (b) of this Agreement
(“Revocation Period”) by providing a written notice of his revocation by
delivering such written revocation to James D. Canafax at 13024 Ballantyne
Corporate Place, Charlotte, NC 28277 prior to the end of the seventh day
following acceptance. This Agreement does not become effective or enforceable
until the Revocation Period has expired.

(e) Executive expressly agrees that neither he nor any person acting on his
behalf will file or permit to be filed any action for legal or equitable relief
against the Releasees involving any matter related in any way to his employment
with, or termination from employment with the Company, its predecessors,
successors, assigns and past, present and future Affiliates, subsidiaries,
divisions and parent corporations, including the matters covered by the Released
Claims. In the event that such an action is filed, Executive agrees that the
Releasees are entitled to legal and equitable remedies against him, including an
award of attorney’s fees. However, it is expressly understood and agreed that
the foregoing two sentences shall not apply to any charge filed by Executive
with the Equal Employment Opportunity Commission, any action for a claim arising
after the date this Agreement is executed, any action for indemnification
arising in connection with an action instituted by a third party against the
Company, its Affiliates or Executive in his capacity as an employee or former
officer or director of the Company or its Affiliates or any action filed by
Executive

 

- 2 -



--------------------------------------------------------------------------------

that is narrowly limited to seeking a determination as to the validity of the
provisions of Paragraph 6 of the Separation Agreement or this Agreement or to
enforce the terms of the Separation Agreement. Should Executive file a charge
with the Equal Employment Opportunity Commission or should any governmental
entity, agency, or commission file a charge, action, complaint or lawsuit
against any of the Releasees based on any Released Claim, Executive agrees not
to seek or accept any resulting relief whatsoever.

(f) Executive represents and warrants that as of the date of his execution of
this Agreement he has no knowledge of any unlawful activity by himself, the
Company, the Releasees, the Affiliates or the Ventures.

I HAVE READ THE FOREGOING RELEASE AGREEMENT, FULLY UNDERSTAND IT AND HAVE
VOLUNTARILY EXECUTED IT ON THE DATE WRITTEN BELOW, SIGNIFYING THEREBY MY ASSENT
TO, AND WILLINGNESS TO BE BOUND BY, ITS TERMS:

Date:                                                                       
                                           By:                Brandon C.
Bethards

 

    The Babcock & Wilcox Company Date:                             
                                                                                
    By:     

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT C

Equity Awards

Stock Options

 

Award

Date

 

Exercise

Price

 

No. of

Options

Granted

 

No. of

Options

Unvested as

of 5/8/2012

 

No. of

Options
Scheduled to

Vest in

March 2013

 

No. of Options
Vesting in May
2012

(per 60/10 rules)

 

Balance of
Options

Vesting in

March 2013

 

Total No.

of Options
Vesting

3/4/2010

  $24.55   75,496   25,165   25,165   12,583   12,583   25,165

3/4/2011

  $34.55   82,911   55,274   27,637   13,819   13,819   27,637

3/5/2012

  $26.59   90,579   90,579   30,193   0   30,193   30,193              

 

              82,995

RSUs

 

Award

Date

 

No. of RSUs

Granted

 

No. of RSUs

Unvested as of

5/8/2012

 

No. of RSUs

Scheduled to

Vest in

March 2013

(regular)

 

No. of RSUs

Scheduled to

Vest in

March 2013

(per 60/10 rules)

 

Total No. of

RSUs Vesting

3/4/2010

  50,915   16,972   16,972   N/A   16,972

3/4/2011

  26,241   13,120   4,373   4,374   8,747

3/5/2012

  35,034   35,034   11,678   5,839  

17,517

          43,236

Performance Shares

 

Award

Date

 

No. of

Performance
Shares

Granted

 

No. of

Performance

Shares

Unvested as of
5/8/2012

 

No. of PSs

Scheduled to

Vest in

March 2013

(regular)

 

No. of PSs

Scheduled to

Vest in

May 2012

(per original

60/10 rules)

 

Additional No.

of PSs Scheduled to
Vest in

May 2012

(per modified

60/10 rules)*

 

Total No. of
Performance

Shares

Vesting*

3/4/2011

  51,679   51,679   N/A   12,920   4,553   17,473

3/5/2012

  75,901   75,901   N/A   N/A   N/A  

N/A

            17,473

 

* Represents the number of Initial Performance Shares that remain in effect and
will be paid, as modified by Paragraph 3 of the Separation and Consulting
Agreement with respect to the 3/4/2011 award to increase the number of
performance shares that will remain in effect from 25% of the Initial
Performance Shares to 33.81% of the Initial Performance Shares, for Retirement
on or after the first anniversary of the Date of Grant but prior to the second
anniversary, subject to the applicable performance results.